F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                               NOV 2 1999
                                     TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 TERRENCE R. BRIDGEFORTH,

           Plaintiff - Appellant,
 v.
                                                             No. 99-6179
 DELORES RAMSEY; RON WARD;                            (D.C. No. CIV-98-287-M)
 C. T. MARTIN; DARRELL CABLE;                       (Western District of Oklahoma)
 BRADLEY SUTER; BILLY
 CRENSHAL,

           Defendants - Appellees.


                              ORDER AND JUDGMENT             *




Before BRORBY , EBEL and LUCERO , Circuit Judges.



       Appellant Terrence Bridgeforth, a state prisoner proceeding pro se,

challenges the district court’s     dismissal of his action filed pursuant to 42 U.S.C. §

1983. We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.




       The case is unanimously ordered submitted without oral argument pursuant
       *

to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
       This case was initiated by Bridgeforth’s complaint filed in district court

against various Oklahoma prison officials alleging violations of his First, Fourth,

Fifth, Eighth, and Fourteenth Amendment rights. Defendants interposed a motion

to dismiss, or, in the alternative, for summary judgment. On the magistrate

judge’s recommendation, the district court granted defendants’ motion to dismiss

because Bridgeforth failed to state claims upon which relief could be granted. We

review de novo the dismissal of a § 1983 complaint for failure to state a claim

upon which relief can be granted.       See Miller v. Glanz , 948 F.2d 1562, 1565 (10th

Cir. 1991).

                                               I

       The complaint alleges that while in confinement, on February 26, 1996, an

unidentified officer seized and destroyed his legal correspondence and his

personal property, and on June 4, 1997, defendant Cable seized his radio.

Bridgeforth claims he filed grievances regarding both of these incidents and that

defendants Ward and Ramsey maliciously denied him relief.

       As the district court noted, prisoners are not protected under the Fourth

Amendment from unreasonable searches of their prison cells or from the wrongful

seizure of property contained in their cells because “the Fourth Amendment does

not establish a right to privacy in prisoners’ cells.”   Hayes v. Marriott , 70 F.3d
1144, 1146 (10th Cir. 1995) (citing       Hudson v. Palmer , 468 U.S. 517, 522-30


                                              -2-
(1984)). Therefore, Bridgeforth’s Fourth Amendment claim based on his

contention that the unnamed defendant and Cable violated his right against

unreasonable searches and seizures in his prison cell necessarily fails.

       The district court also correctly dismissed Bridgeforth’s Eighth Amendment

cruel and unusual punishment claim based on the alleged improper seizures. The

Eighth Amendment protects against “only those deprivations ‘denying the

minimal civilized measure of life’s necessities.’”     See Wilson v. Seiter , 501 U.S.
294, 298 (1991) (quoting    Rhodes v. Chapman , 452 U.S. 337, 347 (1981)). The

alleged deprivation of personal property and legal materials is not specific enough

to state a claim for relief under the Eighth Amendment.

       The claim that defendants’ seizure of Bridgeforth’s personal property and

legal materials violated his Fourteenth Amendment due process right was also

correctly dismissed. Even if the seizure of a prisoner’s property is improper, an

intentional deprivation of property does not give rise to a Fourteenth Amendment

due process claim if adequate state post-deprivation remedies are available.      See

Hudson , 468 U.S. at 533; Smith v. Maschner , 899 F.2d 940, 943 (10th Cir. 1990).

As cited by the district court, Bridgeforth has state remedies available to him for

contesting the alleged deprivations.    See, e.g. , Okla. Stat. tit. 12, § 1571

(replevin); Okla. Stat. tit. 51, §§ 151-171 (Governmental Tort Claims Act).




                                            -3-
                                            II

      The complaint also addressed incidents which occurred during November

1997. On the 21st day of that month, defendant Crenshal is claimed to have

maliciously denied Bridgeforth access to outdoor recreation and placed him in

restrictive housing without due process of law. Bridgeforth further alleges that

during his transfer to restrictive housing defendants Suter, Martin, and an

unnamed defendant used excessive force and that Martin and the unnamed

defendant physically and verbally harassed Bridgeforth by handling him roughly

and making sexual comments. On that same day, defendant Suter and an unnamed

defendant allegedly deprived Bridgeforth of lunch. From November 21 to

November 25, 1997, defendant Suter allegedly deprived Bridgeforth of bedding,

clothing, hygiene items, and personal property.   1
                                                      Bridgeforth tells us he filed

grievances regarding each of these incidents but that defendants Ward and

Ramsey maliciously denied him relief. Bridgeforth argues his treatment in

restrictive housing violated his Eighth Amendment right against cruel and unusual

punishment.




      1
         Bridgeforth does not dispute that on November 21, 1997, before being
placed in restrictive housing, defendant Crenshal issued a misconduct report
charging Bridgeforth with “disrespect to staff or citizens.” On November 26,
1997, a disciplinary hearing was held, in which the presiding officer found
Bridgeforth guilty of the charged offense.

                                           -4-
       As discussed above, the Eighth Amendment only proscribes “sufficiently

grave” deprivations “denying the minimal civilized measure of life’s necessities.”

Wilson , 501 U.S. at 298 (internal quotations and citations omitted). Here,

Bridgeforth was allegedly deprived of one meal, exercise for one day, and denied

bedding, personal property, and hygiene items for five days. “The Eighth

Amendment ‘does not mandate comfortable prisons,’ and conditions imposed may

be ‘restrictive and even harsh.’”   Barney v. Pulsipher , 143 F.3d 1299, 1311 (10th

Cir. 1998) (quoting Rhodes , 452 U.S. at 347, 349). We therefore conclude that

the district court correctly dismissed Bridgeforth’s Eighth Amendment claim.

The alleged deprivations are not sufficiently grave to warrant relief and did not

deprive Bridgeforth of the minimal civilized measure of life’s necessities.     See

Wilson , 501 U.S. at 298.

       As noted by the district court, verbal threats and harassment do not give

rise to an Eighth Amendment violation.      See Northington v. Jackson , 973 F.2d
1518, 1524 (10th Cir. 1992). De minimis       applications of force also do not violate

the Eighth Amendment.       See id. Thus, Bridgeforth’s allegations that defendants

were rough when putting him in restrictive housing, coupled with verbal

harassment, are insufficient to state a claim under the Eighth Amendment.

       The further allegation that defendants’ placement of appellant in restrictive

housing violated his Fourteenth Amendment due process right fails as well. Due


                                           -5-
process does not necessarily mandate a hearing prior to placement of a prisoner in

restrictive housing.   See Sandin v. Conner , 515 U.S. 472, 484-85 (1995). There is

no dispute that a hearing pursuant to state law was held after his placement in

restrictive housing. That hearing is sufficient to meet due process requirements.

See id.

                                          III

       In addition to the claims addressed above, Bridgeforth asserts three

conclusory allegations in his complaint. He alleges that defendants violated his

First Amendment rights with regard to his seizure claims and that defendants

violated his Fourth and Fifth Amendment rights with regard to his discipline-

related claim. In dismissing the case in its entirety, the district court’s order does

not specifically address these additional claims. Our independent review of the

record finds adequate support for the district court’s dismissal of these claims.

See United States v. Sandoval , 29 F.3d 537, 542 n.6 (10th Cir. 1994).

       The additional claims are too conclusory to state claims upon which relief

can be granted. Although on appeal from a motion to dismiss “we must accept all

of the well-pleaded allegations in the complaint as true,” we are not required to

“accept conclusory allegations.”    Tonkovich v. Kansas Bd. of Regents   , 159 F.3d
504, 510 (10th Cir. 1998) (citations omitted). Such allegations, unsupported by

factual averments, are insufficient to state a claim upon which relief can be


                                          -6-
granted. See Hall v. Bellmon , 935 F.2d 1106, 1110 (10th Cir. 1991). Even

applying the liberal standard of construction for pro se pleadings,   see Haines v.

Kermer , 404 U.S. 519, 520-21 (1972), we do not see sufficient facts to support

Bridgeforth’s claims.

       AFFIRMED.

       The mandate shall issue forthwith.

                                          ENTERED FOR THE COURT



                                          Carlos F. Lucero
                                          Circuit Judge




                                            -7-